Citation Nr: 1528297	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-33 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. Following the hearing, the record was held open for a period of 30 days to allow the Veteran to submit additional evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The evidence in this case reflects diagnoses of several acquired psychiatric disorders, including anxiety, depression and PTSD.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Acquired Psychiatric Disorder

The Veteran asserts that he has PTSD secondary to in-service stressors.  Additional notice and assistance is necessary.   

In his service connection claim, the Veteran reported two stressor incidents.  He reported that he had two friends killed in Germany when a tank went over a cliff while doing night maneuvers.  The Veteran also reported that two of his friends were killed at Fort Stewart, Georgia in a jeep wreck.  

The RO attempted to verify the reported tank accident in Germany, as the Veteran provided a 60-day time frame for the incident.  A response from JSRRC dated in December 2010 indicated that there was a tank accident in March 1976 which resulted in minor injuries and equipment damage but did not result in the death of any soldiers.  The RO did not attempt to verify the incident at Fort Stewart, as the Veteran did not provide the date of the incident within a 60-day time frame.

At the Board hearing, the Veteran testified regarding a personal assault incident in service.  He alleged that he was assaulted by a group of three rangers.  He also testified that he that he was subjected to racial harassment during service.  

The Veteran submitted lay statements to corroborate the reported assault.  A March 2015 statement from the Veteran's sister, V.Z., noted that three people jumped on the Veteran in 1974 or 1975 and beat him severely.  VA treatment records reflect that the Veteran reported a history of assault at Fort Benning in approximately 1974.  

The record reflects that the Veteran has reported a history of mental health symptoms in service.  A VA treatment record dated in September 2011 noted a history of "nervous breakdown" in 1976, with compassionate reassignment from Germany to Fort Jackson.  In a January 2011 statement, the Veteran indicated that he received a compassionate discharge because of his mental state and physical injuries.

VA treatment records reflect current diagnoses of PTSD, depressive disorder and anxiety disorder.   

VA must obtain a VA medical examination and opinion when the record 
(1) contains competent evidence that the claimant has a current disability or signs and symptoms thereof, (2) indicates that the disability or signs and symptoms thereof may be associated with active service, and (3) does not contain information sufficient to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A VA examination is warranted, based upon the Veteran's competent statements of symptoms in service and the evidence of a current disability.  

The Veteran received a hardship discharge.  A separation examination is not currently of record, and  it is not clear whether a separation examination was performed.  On remand, the AMC/RO should request the separation examination from the National Personnel Records Center (NPRC).  If the separation examination is unavailable, a formal finding should be issued.  

The Veteran must also be provided with notice of the evidence required to substantiate a claim for PTSD based on personal assault, as required by 
§ 3.304(f)(5).    

Bronchitis

The Veteran asserts that current bronchitis is related to bronchitis and pneumonia he had during service.  

The Veteran had a VA examination in September 2012.  The VA examiner noted a 30-year smoking history.  The examiner opined that the Veteran's current bronchitis is related to cigarette smoking.  The examiner noted that the Veteran was treated for bronchitis since 2001.  
At the Board hearing, the Veteran indicated that he had issues with chronic bronchitis before he ever started smoking.  He stated that he was treated for bronchitis in 1977, within six months of separation and did not start smoking until 1989.  

Because the history reported by the Veteran differs from that shown on the VA examination, the Board finds that a new VA examination is necessary to determine the nature and etiology of any current bronchitis.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding adequate examination must consider prior medical history and examinations); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

At the Board hearing, the Veteran testified that he was treated for bronchitis at Lexington Hospital.  The AMC/ RO should attempt to obtain the treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the NPRC and obtain the report of examination at separation from service.  If no separation examination is available, the RO should request a negative response.  Any responses received should be associated with the claims folder.

2.  If a separation examination is not available, the AMC/ RO should make a formal finding to that effect.

3.  Send the Veteran a VCAA PTSD personal assault stressor notice letter pursuant to 38 C.F.R. § 3.304(f)(5) (2014).  The letter should inform the Veteran that corroborating evidence may come from sources other than STRs.  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(3) (2014) must be included.

4.  Contact the Veteran to obtain authorization for treatment records from Lexington Hospital.  After securing the necessary release, the RO should request the treatment records.  Any negative reply should be noted in the claims file

5.  Schedule the Veteran for an appropriate VA examination to determine whether a current acquired psychiatric disability is related to service.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

a) The examiner must also offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of stressors in service.  

For diagnosed acquired psychiatric disorders other than PTSD that are or have been diagnosed during the pendency of this appeal, such as anxiety and/or depression, the examiner should indicate whether it is at least as likely as not that such disorder(s) had its onset in service or is otherwise etiologically related to some inservice injury or event.

The examiner should provide the basis for any diagnoses and a complete rationale.  If PTSD is diagnosed, please identify all stressors that provide the basis for a PTSD diagnosis.  In addition, since under 38 C.F.R. 
§ 3.304(f)(5) (2014) a medical opinion may comprise credible supporting evidence that a personal assault occurred, the examiner should indicate whether the Veteran's account of a personal assault is credible.

b)  In providing the requested opinion, the examiner should also address the following:

1)  the Veteran's lay statements regarding his mental state in service and VA medical records which note a reported history of a nervous breakdown in service; 
	
2) the Veteran's testimony regarding incidents of racial harassment in service; 

3)  the personnel records, which show that the Veteran was charged with absenting himself from his unit in November 1976;   

4)  a 1989 factory explosion.

The examiner should provide a detailed rationale for the opinions provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for a VA examination for respiratory disorders.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

The VA examiner should indicate whether it is at least as likely as not (50 percent or greater likelihood) that current bronchitis is related to active service.  The examiner should address the following:  

a) service treatment records, which show diagnoses and treatment of bronchitis.  

b) the Veteran's reported history of cigarette use and the Veteran's testimony indicating that he had bronchitis symptoms before he started smoking cigarettes. 

The examiner should provide a detailed rationale for the opinions provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  After completing any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




